Citation Nr: 9900067	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased evaluation for neuropathy, left 
dorsal antebrachial cutaneous nerve, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1967 to June 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in February 1996.  That decision denied the 
veterans claims of entitlement to an increased rating for 
neuropathy, left dorsal antebrachial cutaneous nerve.  The 
case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.

REMAND

Review of the veteran's service medical records indicates 
that he received shell fragment wounds to the left upper 
extremity in June 1968.

The veteran was afforded a VA examination in July 1995. The 
veteran reported that over the previous ten years his left 
arm discomfort had gotten progressively worse, with 
increasing weakness and some paresthesia associated with some 
pain occasionally in the muscles while driving. The diagnosis 
was left arm injury with residuals secondary to severed 
dorsal antebrachial cutaneous nerve, described as 
paresthesia, decrease in motor strength as described, and 
increasing pain.

The veteran was next examined in July 1997.  The examiner 
diagnosed brachioplexopathy.  The examiner noted the veteran 
had primarily numbness of the left arm with very minimal 
motor findings, but the numbness was fairly diffuse and 
therefore likely involved a partial brachioplexus injury.

The Board notes that the veterans disability, neuropathy of 
the left dorsal antebrachial cutaneous nerve, has been rated, 
since June 1969, under Diagnostic Code (DC) 8510 for 
incomplete paralysis of the upper radicular group of 
peripheral nerves (fifth and sixth cervical nerves).  For 
definitional purposes, the left dorsal antebrachial cutaneous 
nerve is a branch of the radial nerve, distribution to the 
skin of the dorsal aspect of the forearm; of general sensory 
modality.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 1121 
(28th ED. 1994).  Therefore, it appears the disability could 
have been rated under DC 8514, 8614, or 8714 for paralysis, 
neuritis, or neuralgia of the musculospiral (radial) nerve 
rather than DC 8510, 8610, or 8710 for the radicular group.

In review of the medical evidence, the most recent diagnosis 
of the veteran's disability is now brachioplexopathy.  
Plexopathy is disability involving a plexus.  The 
brachioplexus involves the ventral branches of the last four 
cervical spinal nerves and the first thoracic spinal nerve. 
DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 1308 (28th ED. 
1994).  It is unclear from the record which nerve or 
radicular groups are affected by the service connected 
disability  and the extent of disability in each such nerve.  
The Board is not free to substitute its own medical opinion 
in order to answer these questions,  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, on the VA examination in July 1997, the veteran 
reported that he was receiving treatment from Dr. Michael 
Gibson outside of the VA system for medical problems, and was 
on medication for pain in his left arm.  Records of this 
treatment have not been obtained.

The veteran's claim is therefore remanded for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
arm disorder.  After securing the 
necessary releases, the RO should obtain 
those records not already part of the 
claims folder, including records of 
treatment provided by Dr. Michael Gibson.  
The RO should insure that all pertinent 
VA medical records have been attached to 
the claims folder.
2.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of the neuropathy 
present in the veteran left upper 
extremity.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner should express 
an opinion as to which nerves have been 
affected by the service-connected shell 
fragment wound.  The examiner is 
requested to specify the location of the 
affected nerves as follows:  Upper 
radicular group (5th and 6th cervical), 
middle radicular group, lower radicular, 
all radicular groups, or the following 
individual nerves: musculospiral nerve 
(radial nerve), median nerve, ulnar 
nerve, musculocutaneous nerve, circumflex 
nerve, long thoracic nerve.  The examiner 
should use any appropriate diagnostic 
testing to determine the nature and 
extent of the neuropathy.

The examiner is also requested to express 
an opinion as to whether there is 
complete or incomplete paralysis of any 
affected nerve.  If the paralysis is 
incomplete, the examiner is requested to 
express an opinion as to whether the 
incomplete paralysis is severe, moderate 
or mild.  The examiner is also requested 
to specify whether there is neuritis or 
neuralgia of any affected nerve.  The 
examiner is also requested to note the 
extent of any weakness, easy 
fatigability, atrophy, or pain 
attributable to the affected nerves.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should evaluate each 
nerve or nerve group affected by the 
service connected shell fragment wound.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
